In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition designating Dhanpaul Narine as a candidate in a primary election to be held on September 13, 2005, for the nomination of the Democratic Party as its candidate for the public office of Member of the New York City Council, 28th Council District, Dhanpaul Narine appeals from a final order of the Supreme Court, Queens County (Dollard, J.), dated August 12, 2005, which granted the petition and invalidated the designating petition.
Ordered that the final order is reversed, on the law, without costs or disbursements, the petition is denied, the proceeding is dismissed, and the Board of Elections of the City of New York is directed to place the name of Dhanpaul Narine on the appropriate ballot.
The petitioners failed to sustain their burden of proof of demonstrating by clear and convincing evidence that the address listed in the statement of the challenged subscribing witness in the designating petition was no longer his “residence” at the time he signed the statement (Election Law § 6-132; see Matter of Fernandez v Monegro, 10 AD3d 429, 430 [2004]; Matter of Boyland v Board of Elections of City of N.Y., 104 AD2d 463 [1984]). H. Miller, J.P., Cozier, Crane and Rivera, JJ., concur.